Case: 21-1988    Document: 60     Page: 1   Filed: 08/02/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

     VICENTIN S.A.I.C., OLEAGINOSA MORENO
       HERMANOS S.A., MOLINOS AGRO S.A.,
                     Plaintiffs

                 LDC ARGENTINA S.A.,
                   Plaintiff-Appellant

                             v.

  UNITED STATES, NATIONAL BIODIESEL BOARD
           FAIR TRADE COALITION,
              Defendants-Appellees
             ______________________

                        2021-1988
                  ______________________

    Appeal from the United States Court of International
 Trade in Nos. 1:18-cv-00111-CRK, 1:18-cv-00119-CRK,
 Judge Claire R. Kelly.
                  ______________________

                 Decided: August 2, 2022
                 ______________________

    GREGORY J. SPAK, White & Case LLP, Washington, DC,
 argued for plaintiff-appellant. Also represented by JESSICA
 LYND.

     JOSHUA E. KURLAND, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for defendant-appellee United States.
Case: 21-1988    Document: 60     Page: 2    Filed: 08/02/2022




 2                                      VICENTIN S.A.I.C.   v. US



 Also represented by BRIAN M. BOYNTON, PATRICIA M.
 MCCARTHY, LOREN MISHA PREHEIM.

    MYLES SAMUEL GETLAN, Cassidy Levy Kent USA LLP,
 Washington, DC, argued for defendant-appellee National
 Biodiesel Board Fair Trade Coalition. Also represented by
 THOMAS M. BELINE, CHASE DUNN, JACK ALAN LEVY, JAMES
 EDWARD RANSDELL, IV.
                  ______________________

     Before MOORE, Chief Judge, TARANTO and HUGHES,
                     Circuit Judges.
 HUGHES, Circuit Judge.
     This is an appeal from an antidumping investigation of
 biodiesel from Argentina. Appellant LDC Argentina S.A.
 challenges two calculations Commerce used to determine
 antidumping duties: export price and constructed value of
 the subject biodiesel.
      Certain renewable fuels, such as the biodiesel at issue
 here, are entitled to tradeable tax credits. In calculating
 export price, Commerce subtracted the value of these
 tradeable credits, calling the credits “price adjustments”
 under 19 C.F.R. § 351.401(c). Because the credits fall
 within the regulatory definition of a “price adjustment” and
 substantial evidence supports the value Commerce used
 for the credits, we affirm Commerce’s export price calcula-
 tion.
      Calculating constructed normal value of biodiesel in
 Argentina, Commerce used an international market price
 for soybeans, the primary input into biodiesel, because the
 price of soybeans in Argentina is subsidized. Commerce
 also addressed the same soybean subsidy through counter-
 vailing duties. LDC argues that correcting for the soybean
 subsidy in the export price creates an improper double rem-
 edy. But Commerce demonstrated with substantial
Case: 21-1988        Document: 60    Page: 3   Filed: 08/02/2022




 VICENTIN S.A.I.C.   v. US                                   3



 evidence that its constructed value calculation does not re-
 sult in a double remedy. We affirm the constructed value.
                             BACKGROUND
     The National Biodiesel Board Fair Trade Coalition and
 its members submitted an antidumping petition alleging
 that biodiesel from Argentina was sold at less-than-fair
 value into the United States. Commerce initiated an anti-
 dumping investigation and selected Vicentin S.A.I.C. and
 LDC Argentina S.A. as mandatory respondents. Decision
 Memorandum for the Preliminary Determination in the
 Less-Than-Fair-Value Investigation of Biodiesel from Ar-
 gentina at 3, 82 ITADOC 50391 (Oct. 19, 2017) (Prelimi-
 nary Results Memo).
     In an antidumping investigation, Commerce deter-
 mines whether the subject merchandise was sold at less
 than fair value by subtracting the “export price,” the price
 at which the subject merchandise was first sold to a pur-
 chaser in the United States, from the “normal value,”
 which is the price of identical or similar merchandise sold
 outside the United States. 19 U.S.C. §§ 1677(35), 1677a(a),
 1677b(a). The difference between the two is the dumping
 margin, and Commerce imposes antidumping duties in an
 amount equal to the dumping margin. 19 U.S.C. §§ 1673,
 1677(35)(A). In this appeal, LDC challenges Commerce’s
 determination of both the export price and the normal
 value.
                                 I
     The U.S. Environmental Protection Agency (EPA) in-
 centivizes the use of renewable fuels by requiring certain
 entities, including United States gasoline and diesel fuel
 producers and importers, to meet an annual “renewable
 volume obligation.” Preliminary Results Memo at 28–29.
 Entities show compliance with their renewable volume ob-
 ligation by submitting to the EPA Renewable Identification
 Numbers (RINs) equaling the number of gallons in their
Case: 21-1988     Document: 60      Page: 4     Filed: 08/02/2022




 4                                        VICENTIN S.A.I.C.   v. US



 renewable volume obligations. Id. RINs are tradeable cred-
 its created by the importation and domestic production of
 renewable fuels. RINs are “attached” to biodiesel at the
 time of importation, and importers can later sell them as
 “detached” or “separated” RINs.
      When calculating export price, 19 C.F.R. § 351.401(c)
 directs Commerce to “use a price that is net of price adjust-
 ments, as defined in section 351.102(b), that are reasonably
 attributable to the subject merchandise.” Commerce con-
 sidered the value of RINs generated by the importation of
 the subject biodiesel to be a “price adjustment” and so sub-
 tracted the value of the RINs from the export price. Final
 Results of Redetermination Pursuant to Ct. Remand at 1–
 2, 14–15 (First Remand Results), Vicentin S.A.I.C. v.
 United States, 404 F. Supp. 3d 1323 (Ct. Int’l Trade 2019)
 (No. 18-00111) (Vicentin I), ECF No. 79-1. 1 Commerce ex-
 plained that the value of RINs is a “price adjustment” as
 defined in 19 C.F.R. § 351.102(b)(38) because “the invoice
 price does not reflect the true ‘starting price’ of biodiesel or
 ‘price at which the subject merchandise is first sold’ because
 it includes a RIN value.” Id. at 10.
     In support of its finding that the invoice price includes
 the value of RINs, Commerce cited a statement by LDC’s
 U.S. affiliate that “the price of [biodiesel] is comprised of
 the cost of biodiesel . . . plus a RIN value” and that “buyers
 are cognizant of the value of RINs associated with a sale
 and likely factor [the value of RINs] in when negotiating a
 price.” Id. at 12. Commerce also relied on an ITC report


     1   At first, Commerce added the value of RINs to nor-
 mal value. Issues and Decision Memorandum for the Final
 Affirmative Determination in the Antidumping Duty In-
 vestigation of Biodiesel from Argentina at 12, 83 ITADOC
 8837 (Feb. 20, 2018) (Final Results Memo). On remand, it
 adjusted the export price instead. First Remand Results at
 2.
Case: 21-1988        Document: 60   Page: 5    Filed: 08/02/2022




 VICENTIN S.A.I.C.   v. US                                    5



 showing that biodiesel with RINs attached costs much
 more than biodiesel without RINs. Id. at 11–12. So the
 RINs value “must be accounted for to arrive at the net price
 actually paid by the customer for the merchandise under
 investigation.” Id. at 11.
     For the value of RINs attached to the imported bio-
 diesel, Commerce used the “daily spot prices” of separated
 RINs as reported by LDC and other parties. Id. at 38. Com-
 merce relied on the statements of exporters in related ITC
 proceedings that “if a given RIN has a value of $0.75, it
 would add $0.75 to a gallon [of] biodiesel . . . [and] industry
 participants assume that a gallon of RINless [biodiesel]
 should be $0.75 per gallon less expensive than a gallon of
 [biodiesel] with . . . RINs attached.” Id. at 13–14.
      The Court of International Trade sustained Com-
 merce’s decision to subtract the value of RINs from export
 price. Vicentin S.A.I.C. v. United States, 466 F. Supp. 3d
 1227, 1233–37, 1239–42. (Ct. Int’l Trade 2020) (Vicentin
 II).
                               II
     Calculating the normal value of the subject biodiesel,
 Commerce determined that “domestic biodiesel sales prices
 are established by the [Argentinian] government and are
 not based on competitive market conditions.” Issues and
 Decision Memorandum for the Final Affirmative Determi-
 nation in the Antidumping Duty Investigation of Biodiesel
 from Argentina at 16, 83 ITADOC 8837 (Feb. 20, 2018) (Fi-
 nal Results Memo). Without a viable sales price in Argen-
 tina, Commerce based the normal value on a constructed
 value calculation pursuant to 19 U.S.C. § 1677b(a)(4). Id.
 Constructed value includes “the cost of materials . . . em-
 ployed in producing the merchandise, during a period
 which would ordinarily permit the production of the mer-
 chandise in the ordinary course of trade.” 19 U.S.C. §
 1677b(e)(1). But under the recent Trade Preferences Exten-
 sion Act of 2015, “if a particular market situation exists
Case: 21-1988    Document: 60      Page: 6    Filed: 08/02/2022




 6                                      VICENTIN S.A.I.C.   v. US



 such that the cost of materials and fabrication or other pro-
 cessing of any kind does not accurately reflect the cost of
 production in the ordinary course of trade,” then Commerce
 “may use . . . any other calculation methodology” for the
 cost of materials. Trade Preferences Extension Act of 2015
 § 504, 19 U.S.C. § 1677b(e).
      Soybeans are the primary input into biodiesel. Na-
 tional Biodiesel argued “that Argentina levies high export
 taxes on feedstock, [including soybeans,] which has the ef-
 fect of lowering the feedstock cost domestically.”
 Appx11979 (internal quotation marks omitted). In a paral-
 lel countervailing duty investigation, Commerce found that
 the same export tax regime was a countervailable subsidy
 for sales of soybean-based products. Issues and Decision
 Memorandum for the Final Determination in the Counter-
 vailing Duty Investigation of Biodiesel from the Republic
 of Argentina at 13, 16–29, 82 ITADOC 53477 (Nov. 6,
 2017).
     In this antidumping investigation, National Biodiesel
 alleged that the soybean subsidy creates a particular mar-
 ket situation affecting respondents’ reported costs of soy-
 beans. Commerce agreed. Using “any other methodology”
 under 19 U.S.C. § 1677b(e), Commerce disregarded the re-
 spondents’ actual reported soybean costs in favor of an in-
 ternational market price.
      Respondents appealed Commerce’s final antidumping
 determination to the Court of International Trade, arguing
 that Commerce could not reasonably adjust the cost of soy-
 beans to account for the soybean subsidy because Com-
 merce had offset the same program as a countervailable
 subsidy in the parallel investigation. Vicentin I, 404 F.
 Supp. 3d at 1334. The Court of International Trade twice
 remanded for Commerce to explain why it made the partic-
 ular market situation adjustment for the soybean subsidy
 if the parallel countervailing duty investigation addressed
 the same program. Id. at 1340–43; Vicentin II, 466 F. Supp.
Case: 21-1988        Document: 60   Page: 7   Filed: 08/02/2022




 VICENTIN S.A.I.C.   v. US                                  7



 3d at 1242–45. Commerce maintained that it was not re-
 quired to “measure or alleviate any double remedy” when
 relying on 19 U.S.C. § 1677b(e). Final Results of Redeter-
 mination Pursuant to Ct. Remand at 16, Vicentin II, 466 F.
 Supp. 3d. 1227 (No. 18-00111), ECF No. 108-1 (Second Re-
 mand Results).
     Under protest, Commerce also determined that using
 the international soybean price did not create a double
 remedy. It borrowed the “pass-through” analysis from 19
 U.S.C. § 1677f-1(f)(1), a provision meant to mitigate double
 remedies arising from parallel antidumping and counter-
 vailing duty proceedings in nonmarket economies. Second
 Remand Results at 9.
      Commerce found that the effect of the soybean subsidy
 was not “passed through” to lower the biodiesel export price
 because the “record demonstrates overwhelmingly that the
 respondents price their U.S. sales by reference to U.S. mar-
 ket prices, either for conventional ‘petro-diesel’ or soybean
 oil.” Id. at 10. LDC admitted that it “signed contracts with
 the customers, agreeing to provide B99 biodiesel that was
 generally priced based on New York Mercantile Exchange
 (NYMEX) heating oil futures prices plus some specified
 premium” when selling to U.S. companies. Id. Officials at
 Vicentin likewise “explained that the company may sell bi-
 odiesel at a flat price or based on a Chicago Board of Trade
 (CBOT) futures price, plus or minus a premium.” Id. at 11.
 Documentary evidence of both respondents’ sales con-
 firmed this narrative. Id.
     Commerce also cited an ITC finding that “biodiesel
 prices have been influenced by the price of petroleum-based
 diesel fuel, adjusted for government incentives supporting
 renewable fuels, rather than biomass based diesel produc-
 tion costs.” Id. (quoting Biodiesel from Argentina and Indo-
 nesia, Investigation Nos. 701-TA-571-572 and 731-TA-
 1347-1348 (Preliminary) at VI-7, U.S. ITC Publication
 4690 (May 2017)). Commerce explained that the same ITC
Case: 21-1988    Document: 60     Page: 8    Filed: 08/02/2022




 8                                      VICENTIN S.A.I.C.   v. US



 report “demonstrates a lack of correspondence between the
 subsidy at issue and Argentine prices.” Id. Argentinian bi-
 odiesel dropped in price from 2014 to 2015 and partially
 rebounded in 2016. Id. at 11–12. During the same period,
 the export tax on Argentinian soybeans fell. Id. at 12. But
 rather than increasing to reflect the changing subsidy, the
 price for Argentinian biodiesel followed the same pattern
 as the price of biodiesel from Canada and Indonesia, as well
 as overall United States prices. Id.
     Having found that the soybean subsidy was not linked
 to the export price, Commerce concluded that its use of the
 international soybean prices did not lead to any double
 remedy, explaining that “as both sides of the [less-than-
 fair-value] equation in this instance are unaffected by the
 export tax on soybeans, the differential between U.S. prices
 and normal value (i.e., the dumping margin) is not partially
 the result of the subsidy, and thus the [particular market
 situation] adjustment to fair value does not remedy the
 subsidy.” Id.
     The Court of International Trade affirmed Commerce’s
 finding that the soybean subsidy is not passed through to
 export prices and affirmed Commerce’s reasoning that the
 pass-through analysis showed that Commerce did not pro-
 vide a double remedy. Vicentin S.A.I.C. v. United States,
 503 F. Supp. 3d 1255, 1261–68 (Ct. Int’l Trade 2021) (Vi-
 centin III). It thus permitted Commerce to rely on interna-
 tional soybean prices under the particular market
 situation provision of 19 U.S.C. § 1677b(e).
     LDC appeals Commerce’s treatment of RINs as a price
 adjustment and its use of international soybean prices to
 correct for the soybean subsidy. We have jurisdiction under
 28 U.S.C. § 1295(a)(5).
                          ANALYSIS
    “We review a decision of the Court of International
 Trade evaluating an antidumping determination by
Case: 21-1988        Document: 60   Page: 9   Filed: 08/02/2022




 VICENTIN S.A.I.C.   v. US                                   9



 Commerce by reapplying the statutory standard of review
 . . . . We will uphold Commerce’s determination unless it is
 unsupported by substantial evidence on the record or oth-
 erwise not in accordance with the law.” Peer Bearing Co.-
 Changshan v. United States, 766 F.3d 1396, 1399 (Fed. Cir.
 2014) (citation omitted); 19 U.S.C. § 1516a(b)(1)(B)(i).
                                I
     LDC challenges Commerce’s legal authority to subtract
 the value of RINs from the export price as a “price adjust-
 ment” under 19 C.F.R. § 351.401(c). LDC also argues that
 substantial evidence does not support Commerce’s finding
 that it could use the value of separated RINs on the spot
 market as a proxy for the value of attached RINs.
                               A
     Commerce’s calculation accords with the statute. Com-
 merce found that the invoice price does not reflect the
 “price at which the subject merchandise is first sold,” as re-
 quired by 19 U.S.C. § 1677a(a) “because [the invoice price]
 includes a RIN value.” First Remand Results at 10. Fur-
 ther, as Commerce explained, subtracting the value of the
 RINs to isolate the price paid for biodiesel alone effects the
 overall statutory scheme for the less-than-fair-value com-
 parison, which “seeks to produce a fair ‘apples-to-apples’
 comparison between” the normal value and export price.
 Id. at 4 (quoting Torrington Co. v. United States, 68 F.3d
 1347, 1352 (Fed. Cir. 1995)).
     LDC argues that Commerce’s treatment of the RINs
 conflicts with the statute. LDC relies on our holding in AK
 Steel Corp. v. United States defining “sold” under 19 U.S.C.
 § 1677a(a)–(b) “to require both a ‘transfer of ownership to
 an unrelated party and consideration.’ ” AK Steel Corp. v.
 United States, 226 F.3d 1361, 1371 (Fed. Cir. 2000) (quot-
 ing NSK Ltd. v. United States, 115 F.3d 965, 975 (Fed. Cir.
 1997)). LDC contends that these attributes of a sale “indi-
 cate that the ‘first sold’ price is a price that was discussed
Case: 21-1988     Document: 60      Page: 10    Filed: 08/02/2022




 10                                       VICENTIN S.A.I.C.   v. US



 and agreed upon between the parties to the sale.” Appel-
 lant’s Br. 25. But transfer of ownership and consideration
 show whether and between whom a sale has occurred. See
 AK Steel, 226 F.3d at 1371 (relying on the definition for this
 purpose). The definition in AK Steel does not bear on the
 price for that sale.
     Turning to the language of the regulation, 19 C.F.R.
 § 351.401(c) provides: “In calculating export price, . . . the
 Secretary normally will use a price that is net of price ad-
 justments, as defined in § 351.102(b), that are reasonably
 attributable to the subject merchandise . . . .” Sec-
 tion 351.102(b)(38) defines “price adjustment” as “a change
 in the price charged for subject merchandise or the foreign
 like product, such as a discount, rebate, or other adjust-
 ment, including, under certain circumstances, a change
 that is made after the time of sale . . . , that is reflected in
 the purchaser’s net outlay.” The two phrases “such as” and
 “or other adjustment” convey that the definition is not lim-
 ited to discounts and rebates. See also Modification of Reg-
 ulations Regarding Price Adjustments in Antidumping
 Duty Proceedings, 81 Fed. Reg. 15,641, 15,644 (Mar. 24,
 2016) (amending the definition “to clarify that a price ad-
 justment is not just limited to discounts or rebates, but en-
 compasses other adjustments as well”). Overall, the
 regulations direct Commerce to use the purchaser’s “net
 outlay,” or “net price actually paid” for the subject mer-
 chandise, rather than any invoice price that does not ac-
 count for discounts, rebates, and other adjustments. See 19
 C.F.R. § 351.102(b)(38); Antidumping Duties; Countervail-
 ing Duties; 62 Fed. Reg. 27,296, 27,344 (May 19, 1997)
 (“[P]rice adjustments include such things as discounts and
 rebates that do not constitute part of the net price actually
 paid by a customer.”).
     LDC contends that the regulation requires “(1) a start-
 ing price actually paid by a customer and (2) an adjusted
 price agreed between the buyer and seller.” Appellant’s
 Br. 33. We see no requirement that an unadjusted starting
Case: 21-1988        Document: 60   Page: 11    Filed: 08/02/2022




 VICENTIN S.A.I.C.   v. US                                   11



 price be a price “actually paid.” To the contrary, a discount
 applied before payment is still a discount. We also see no
 requirement that the buyer and seller expressly state or
 negotiate an adjusted price. The example of a manufac-
 turer’s rebate is illustrative. A manufacturer could sell its
 product to an importer through a distributor and pay a re-
 bate directly to the importer. There would be no need for
 the distributor and importer to agree on what the price
 would have been without the rebate. Because rebates are a
 type of “price adjustment” contemplated by 19 C.F.R.
 § 351.02(b)(38), Commerce would subtract the value of the
 manufacturer’s rebate and use for its export price the im-
 porter’s “net outlay” after the rebate. RINs from the sale of
 biodiesel into the United States are similar. The importer
 receives a fungible credit affecting its “net outlay” for the
 biodiesel, and the importer and exporter do not expressly
 negotiate what the price would have been without the
 credit. Given the similarities between RINs and rebates,
 the non-limiting language of the regulation, and the fact
 that Commerce’s calculation effects the overall statutory
 scheme, the regulation unambiguously permits Commerce
 to subtract the RINs values. 2



     2    LDC contends that Commerce’s broad interpreta-
 tion of 19 C.F.R. §§ 351.401(c) and 351.102(b)(38) departs
 from its “longstanding interpretation of ‘price adjustment’”
 that the adjustment be “one that actually existed in the
 transaction as agreed upon between the parties and
 changed the price from a starting price to an adjusted
 price.” Appellant’s Br. 35. Commerce’s interpretation cre-
 ates “unfair surprise,” LDC argues, and thus we should not
 defer to it. Appellant’s Br. 34–35 (citing Kisor v. Wilkie, 139
 S. Ct. 2400, 2418 (2019)). Because we hold that the regula-
 tion unambiguously permits Commerce to subtract the
 RINs values, we do not reach this argument regarding
Case: 21-1988    Document: 60      Page: 12    Filed: 08/02/2022




 12                                      VICENTIN S.A.I.C.   v. US



     We agree with Commerce that 19 C.F.R. §§ 351.401(c)
 and 351.102(b)(38) allow it to subtract the value of RINs
 from export price as a “price adjustment.”
                               B
      LDC next argues that the value Commerce used for the
 RINs is not supported by substantial evidence because
 Commerce used “the value of separated-RINs, which are
 different from attached-RINs or the RINs-eligibility of bio-
 diesel” and “none of the RIN values used in the price ad-
 justment were actually connected to those individual
 transactions that make up the record.” Appellant’s Br. 37.
 In other words, “[t]here is no record evidence that the buyer
 in LDC’s actual transactions investigated by Commerce as-
 signed the same value to the RIN-generating value of
 LDC’s biodiesel as a buyer that needed RINs would pay for
 separated-RINs on the spot market.” Id. at 38.
     But Commerce did cite evidence that the value of sep-
 arated RINs on the spot market is an accurate estimate of
 the value of attached RINs. Commerce cited the statements
 of exporters in related ITC proceedings that “if a given RIN



 deference. In any event, Commerce previously indicated
 that it believes the regulation to be broad and non-limiting.
 E.g., Modification of Regulations Regarding Price Adjust-
 ments in Antidumping Duty Proceedings, 81 Fed. Reg. at
 15,644. LDC offers scant support for its contrary character-
 ization of Commerce’s “longstanding interpretation.” It
 provides examples and cases relating to Commerce’s “prac-
 tice . . . to add circumstances of sale adjustment in the U.S.
 market to constructed value or to deduct them from con-
 structed export price,” as an alternative to using the price
 adjustment regulations. Appellant’s Br. 29–31. But these
 authorities do not show any prior conflicting interpretation
 of the price adjustment regulation Commerce relied on
 here.
Case: 21-1988        Document: 60    Page: 13   Filed: 08/02/2022




 VICENTIN S.A.I.C.   v. US                                  13



 has a value of $0.75, it would add $0.75 to a gallon [of] bi-
 odiesel . . . [and] industry participants assume that a gal-
 lon of RINless [biodiesel] should be $0.75 per gallon less
 expensive than a gallon of [biodiesel] with . . . RINs at-
 tached.” First Remand Results at 13–14. This statement,
 which LDC does not acknowledge in its briefing, provides
 substantial evidence to support Commerce’s use of the sep-
 arated RINs price.
                                II
     Turning to Commerce’s constructed normal value cal-
 culation, LDC challenges Commerce’s interpretation of the
 particular market situation provision of 19 U.S.C.
 § 1677b(e). LDC argues that Commerce unreasonably in-
 terpreted the provision to “permit[] it to adjust allegedly
 distortive production costs when Commerce has already
 imposed a countervailing duty.” Appellant’s Br. 40. LDC
 argues that this interpretation is unreasonable because it
 creates a double remedy. Commerce argues that its reli-
 ance on 19 U.S.C. § 1677b(e) here is lawful because it found
 that the soybean subsidy is not passed through to the ex-
 port price and therefore Commerce correcting for the soy-
 bean subsidy in the constructed value calculation did not
 create any double remedy. LDC responds that this finding
 is unsupported by substantial evidence.
                                A
     The antidumping and countervailing duty laws remedy
 different practices. The countervailing duty statute
 broadly addresses market distortions caused by foreign
 government subsidization, while the antidumping statute
 focuses on whether a domestic industry is being injured by
 foreign producers or exporters selling imported merchan-
 dise at “less than its fair value.” Compare 19 U.S.C.
 § 1671(a), with 19 U.S.C. § 1673(1).
    To avoid antidumping duties, exporters must sell their
 merchandise at or above the “fair value,” which is the
Case: 21-1988    Document: 60      Page: 14     Filed: 08/02/2022




 14                                       VICENTIN S.A.I.C.   v. US



 normal value as defined in 19 U.S.C. § 1677b. The normal
 value is the price for merchandise identical or similar to
 the subject merchandise and sold outside the United
 States. 19 U.S.C. §§ 1677b(a)(1), 1677(16). Critically, the
 normal value is the price “in the ordinary course of trade.”
 19 U.S.C. §§ 1677b(a)(1)(B)(i), (a)(1)(C)(iii), (b)(1), (f)(2),
 1677(15)(A)–(C) (requiring Commerce to disregard sales
 outside the ordinary course of trade). And if Commerce can-
 not determine the normal value using prices in the export-
 ing country, Commerce may approximate the normal value
 with a “constructed” normal value. 19 U.S.C. § 1677b(a)(4).
 Commerce calculates the constructed value under 19
 U.S.C. § 1677b(e) by summing the costs of production and
 selling, general and administrative expenses, and profits.
     A particular market situation that reduces a respond-
 ent’s costs below the costs in the ordinary course of trade
 tends to make Commerce’s calculation of the constructed
 normal value an underestimate of the normal value in the
 ordinary course of trade. This underestimate is an issue if
 a respondent does not pass its reduced costs through as re-
 duced prices of the exported merchandise. Under these cir-
 cumstances, the particular market situation would
 decrease the constructed normal value but not the export
 price. If Commerce used the underestimated constructed
 normal value, then the dumping margin would shrink, and
 Commerce would not remedy dumping to the full extent
 permitted by the antidumping laws.
     The particular market situation provision of 19 U.S.C.
 § 1677b(e) authorizes Commerce to correct such a distor-
 tion. If Commerce finds a particular market situation that
 reduces a respondent’s cost of an input below the cost in
 the ordinary course of trade, then Commerce may use a dif-
 ferent measure of the cost. If the respondent does not pass
 the reduced cost through to the price of its exported mer-
 chandise, then Commerce may instead use the cost as it
 would be in the ordinary course of trade, i.e., as it would be
 without the particular market situation. The result is a
Case: 21-1988        Document: 60   Page: 15   Filed: 08/02/2022




 VICENTIN S.A.I.C.   v. US                                 15



 constructed value that is an appropriate estimate of the
 normal value and that can be fairly compared with the ex-
 port price without the particular market situation impact-
 ing either value. Making this correction allows Commerce
 to remedy dumping to the full extent of the law.
     That is exactly what Commerce did here. Commerce
 found a particular market situation that reduced LDC’s
 soybean costs. 3 Finding that LDC had not passed the re-
 duced soybean price through to the price of biodiesel ex-
 ported to the United States, Commerce chose to adjust the
 constructed value upward to match the value in the ordi-
 nary course of trade, using the clear statutory authority of
 19 U.S.C. § 1677b(e). As a result of its particular market
 situation adjustment, Commerce arrived at a constructed
 value that approximates normal value based on sales of bi-
 odiesel in the ordinary course of trade. And use of this con-
 structed value resulted in an adequate remedy for
 dumping, which is not duplicative of the countervailing
 duty remedy.
     Framed another way, Commerce has relied on an in-
 ternational market price for soybeans in place of the Ar-
 gentinian cost. Because of this adjustment, the soybean
 subsidy did not affect the constructed normal value of bio-
 diesel. Commerce found that the respondents did not pass
 the soybean subsidy through to biodiesel exported to the
 United States, and therefore the subsidy did not affect the
 export price of biodiesel either. These two facts support
 Commerce’s inference that “no portion of the [less-than-
 fair-value] differential can be attributed to the subsidy,”


     3   LDC does not challenge the notion that an export
 tax that reduces the price of an input may be a “particular
 market situation” in general, only that Commerce should
 not correct for such a regime under 19 U.S.C. § 1677b(e) if
 Commerce has imposed countervailing duties to address
 the regime.
Case: 21-1988    Document: 60     Page: 16    Filed: 08/02/2022




 16                                     VICENTIN S.A.I.C.   v. US



 Second Remand Results at 9, and therefore, the antidump-
 ing duty did not provide a remedy duplicative of the coun-
 tervailing duty.
                              B
     Commerce found that the respondents did not pass the
 soybean subsidy through to the export price because ex-
 porters do not set the biodiesel price based on the cost of
 soybeans. LDC argues that Commerce departed from its
 usual practice in nonmarket economy investigations of col-
 lecting direct evidence of a subsidies-to-cost link and cost-
 to-price link through a questionnaire it sends to producers
 and exporters, and that as a result its finding is unsup-
 ported by substantial evidence. Even assuming LDC ex-
 hausted administrative remedies for this challenge,
 Commerce’s method of gathering information does not
 alone undermine the substantiality of the evidence sup-
 porting its conclusion. Although a questionnaire might be
 the easiest way for Commerce to gather the evidence re-
 quired, other methods and sources of evidence are not pro-
 hibited. See Wheatland Tube Co. v. United States, 26
 F. Supp. 3d 1372, 1385 (Ct. Int’l Trade 2014). Commerce
 cited evidence that biodiesel export prices are set based on
 international prices for heating oil with a fixed premium,
 rather than based on volatile feedstock costs, and that the
 price of Argentinian biodiesel tracked prices from other
 countries rather than responding to changes in the Argen-
 tinian subsidy. This amounts to substantial evidence that
 “there is no significant link between the subsidy and U.S.
 prices.” Second Remand Results at 12.
     We affirm Commerce’s finding that there is no risk of
 double counting in this case. We therefore need not address
 LDC’s argument that the statute does not allow Commerce
 to make an adjustment that results in a double remedy or
 that creates a risk of a double remedy.
                          *   *   *
Case: 21-1988        Document: 60   Page: 17   Filed: 08/02/2022




 VICENTIN S.A.I.C.   v. US                                 17



     For these reasons, the judgment of the Court of Inter-
 national Trade is
                             AFFIRMED